ROBERTS, J.
In this case we reduced defendant’s conviction for stripping bark from chittamwood trees from criminal mischief in the first degree, ORS 164.365, to criminal mischief in the third degree, ORS 164.345, based on our finding that the evidence was insufficient to establish a monetary amount of damage. 53 Or App 258, 631 P2d 827 (1981). In its petition for review, the state correctly points out that intentional damage to the property of another in any amount is criminal mischief in the second degree. ORS 164.354. Defendant admitted he stripped the bark from the trees intentionally. Our former opinion is therefore modified to reverse and remand for entry of a new judgment and resentencing for the crime of criminal mischief in the second degree.
Petition for reconsideration granted; former opinion adhered to as modified.